          Case: 19-35305, 06/17/2019, ID: 11332944, DktEntry: 29, Page 1 of 1
        Case 4:17-cv-00072-BMM-JTJ Document 81 Filed 06/17/19 Page 1 of 1
                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                            FOR THE NINTH CIRCUIT
                                                                    JUN 17 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 KOREY AARSTAD; et al.,                        No. 19-35305

                Plaintiffs - Appellees,
                                               D.C. No. 4:17-cv-00072-BMM-JTJ
   v.                                          U.S. District Court for Montana,
                                               Great Falls
 BNSF RAILWAY COMPANY, a
 Delaware corporation and JOHN                 MANDATE
 SWING,

                Defendants - Appellants.


        The judgment of this Court, entered May 24, 2019, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Craig Westbrooke
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
